                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                                   8:05CR409
       vs.
                                                           ORDER FOR DISMISSAL
ALEXIS R. JONES,

                      Defendant.

       This matter is before the Court on Plaintiff’s Motion to Dismiss (Filing No. 105) the

Amended Petition for Warrant or Summons for Offender Under Supervision (Filing No. 99). The

Court finds the motion should be granted. Accordingly,

       IT IS ORDERED:

       1. The United States’ Motion is granted and the Amended Petition for Offender Under

Supervision (Filing No. 99) is dismissed.

       Dated this 13th day of September, 2019.

                                            BY THE COURT:




                                            JOSEPH F. BATAILLON
                                            Senior United States District Judge
